  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES ARTHUR STOKES, III,           )
                                    )
        Plaintiff,                  )
                                    )           CIVIL ACTION NO.
        v.                          )             2:18cv48-MHT
                                    )                 (WO)
WELLS FARGO,                        )
                                    )
        Defendant.                  )

                                 OPINION

    Plaintiff filed this lawsuit, in forma pauperis,

asserting a variety of federal and state claims arising

out of (1) a debt that he contends defendant should

have discharged, (2) defendant’s failure to respond to

certain document requests from him, and (3) defendant’s

debt collection efforts.            This lawsuit is now before

the court on the recommendation of the United States

Magistrate       Judge   that    plaintiff’s      federal   claims   be

dismissed as frivolous or for failure to state a claim

upon which relief may be granted, and that the court

decline to exercise supplemental jurisdiction over his

state        claims.     There     are     no    objections   to     the
recommendation.       After    an   independent   and   de     novo

review   of   the   record,   the   court   concludes   that   the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 15th day of July, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
